OPINION — AG — ** DISTRICT COURT JUDGES — SALARIES — RAISES ** (A) UNDER 74 O.S. 250.2 [74-250.2] RAISING THE ANNUAL SALARIES OF DISTRICT COURT JUDGES FROM $5,000 TO $7,200 PAYABLE MONTHLY, AND (B) SENATE BILL NO. 49, MAKING APPROPRIATIONS FOR DISTRICT COURT JUDGES . . . YOU STATE THAT THERE ARE ONLY 42 SUCH JUDGES IN OKLAHOMA AND THAT $5,000 OF EACH OF SAID $215,000 APPROPRIATIONS WAS INCLUDED THEREIN UNDER THE ERRONEOUS ASSUMPTION THAT A THEN PENDING BILL, LATER DEFEATED, CREATING AN ADDITIONAL JUDGESHIP, WOULD BE ENACTED. IN THIS CONNECTION, ASK IF PERSON APPOINTED AS DISTRICT JUDGE AFTER MAY 26, 1949 AND PRIOR TO JUNE 30, 1951 TO FILL VACANCIES ARISING FROM THE DEATH OR RESIGNATION OF ONE OR MORE OF SAID 42 DISTRICT JUDGES, ARE ENTITLED TO BE PAID, IN ADDITION TO THEIR $5,000 ANNUAL SALARIES FOR WHICH APPROPRIATIONS WERE SPECIFICALLY MADE. (COUNTY, PUBLIC FUNDS, SALARIES, WAGES, APPROPRIATIONS, EXCESS, MISAPPROPRIATION) CITE: 62 O.S. 139.2 [62-139.2], 74 O.S. 250.2 [74-250.2], ARTICLE XXIII, SECTION 10 (FRED HANSEN)